IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40983
                        Conference Calendar



DANIEL JOHNSON; SAMUEL G. NEWTON; LARRY DOUGLAS,

                                         Plaintiffs-Appellants,

versus

DAVID STACKS, Senior Warden, individually and in his
official capacity; J.E. ALFORD, former Senior Warden and
presently Regional Director, individually and in his
official capacity; GARY JOHNSON, Director of Texas
Department of Criminal Justice, Institutional Division,
individually and in his official capacity; WAYNE SCOTT,
Executive Director, individually and in his official
capacity; TERESA MCKNIGHT, Correctional Officer,
individually and in her official capacity; JEREMIAH DAVIS,
Correctional Officer, individually and in his official
capacity; JAMES DEFRANCE, Correctional Officer, individually
and in his official capacity,

                                         Defendants-Appellees.

                       --------------------
          Appeals from the United States District Court
                for the Eastern District of Texas
                        USDC No. 9:01-CV-56
                       --------------------
                         December 11, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Daniel Johnson, Texas prisoner #274157, Samuel G. Newton,

III, Texas prisoner #477341, and Larry Douglas, Texas prisoner

#504213, appeal from the denial of their motions for a

preliminary injunction against what they allege is retaliation by

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40983
                                -2-

prison officials.   The denial of their motions was not an abuse

of discretion.   Lakedreams v. Taylor, 932 F.2d 1103, 1107 (5th

Cir. 1991).   Johnson, Newton, and Douglas have not carried their

“heavy burden” of showing that they likely will prevail on the

merits of their claims.   See Enter. Int’l v. Corporacion Estatal

Petrolera Ecuatoriana, 762 F.2d 464, 472 (5th Cir. 1985).   We

express no opinion on the ultimate determination of the claims of

Johnson, Newton, and Douglas on their merits.   The requests for

mandamus relief and to expedite the appeal are DENIED.

     We note that Newton and Douglas were added as plaintiffs

through Johnson’s amendment of right. See FED. R. CIV. P. 15(a).

Additionally, we note that the district court has yet to rule on

the magistrate judge’s recommendation that Johnson’s claims be

dismissed for failure to exhaust administrative remedies.

     AFFIRMED.